DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on November 2, 2021 amends claims 1-2, 9-10, and 16-17.  Claims 1-20 are pending.

Response to Arguments
Applicant's arguments filed on November 2, 2021 have been fully considered but they are moot since the cited prior art references (Golov and Muller) teach the limitations recited in the amended claims under 35 U.S.C. 102 or under 35 U.S.C. 103.  
With regard to the rejection under 35 U.S.C. 101, the Applicant alleges that the claim as amended are eligible at Step 2A Prong 2 of the 2-part test on subject matter eligibility (MPEP 2106.04(d)(2)).   The Examiner disagrees because each of amended independent claims 1, 9, and 16 do not recite additional elements that integrate the judicial exception into a practical application.  The mere nominal recitation of “for controlling an autonomous vehicle” and “for autonomously controlling“ in “a method for controlling an autonomous vehicle” and “determining status adjustment modes of nothing implemented to technologically improve the functionality of the autonomous vehicle recited in claim 1.  The judicial exception does not recite additional elements that are sufficient to amount to significantly more.
Applicant argues that the specification gives a large amount of detail into the implementation of the invention and also articulates the improvements and advantages over the state-of-the-art in content protection.  Examiner finds Applicant’s arguments to be not persuasive as the Examiner has examined the claims in light of what is written in the specification.  The Examiner maintains that the claims do not recite additional elements that integrate the judicial exception into a practical application, in light of 
For an autonomous vehicle or a driverless vehicle, when no manual control participates in a running process thereof, the vehicle needs to take over all the control power itself, and thus is required to have a good understanding of the surrounding environment. The autonomous vehicle or the driverless vehicle is equipped with a variety of sensors and relies on collaborative work of these sensors to ensure safe driving.

However, while this portion of the specification does recite control of the autonomous vehicle based on information regarding the surrounding environment, the claims are devoid of actual control of the autonomous vehicle.  Rather, the claims only recite the penultimate step before controlling the vehicle, i.e. “adjusting the first operating strategy”, and not operating the vehicle according to the adjusted first operating strategy.
With regard to the rejection under 35 U.S.C. 112(b), the Applicant alleges that the term “running track” as used throughout the specification would be understood by one of ordinary skill in the art as the path a vehicle follows when it is running.  The Applicant references the specification at page 9, lines 4-8, which states the following:  “When running on a same road, different vehicles such as saloon cars and off-road vehicles may be influenced by external obstacles from the same road to different degrees.  Therefore, in this embodiment, the running track of the vehicle in the road model may be determined according to the first operating strategy within the preset time period and the model parameter of the vehicle.”
While the specification at page 9, lines 4-8, describes that external obstacles may influence vehicles and that a “running track” may be determined according to a first operating strategy, it does not state anything about a “running track” as being a path a vehicle follows when it is running, as characterized by the Applicant.  It is unclear what is meant by a path a vehicle follows when it is running.  Applicant has not shown where the specification defines the term “running track”, nor has the Applicant demonstrated that the term is well known to one of ordinary skill in the art.  Wikipedia states that a running track is a rubberized, artificial running surface for track and field athletics.  Based on the foregoing reasons, Applicant’s argument is unpersuasive.  

Regarding the rejections under 35 U.S.C. 102, Applicant argues that Golov does not teach the limitations of the first clause of claim 1 by stating that “[i]t can be seen that, in Golov, the data regarding braking events is derived from other vehicles, rather than the current vehicle”.  In response, the Examiner notes that the claimed language does not limit the data collected to the current vehicle since claim 1 recites “according to data collected by vehicle sensors”.  Therefore, Golov teaches the first clause of claim 1. 
Applicant’s second argument regarding the road condition information as being a result or output obtained by processing the data regarding braking events of other vehicles does not take into consideration the processing that is performed by the current vehicle disclosed in Golov.  As disclosed by Golov at [0043], the data received 
The Examiner disagrees with Applicant’s third and fourth arguments in which the Applicant characterizes what is recited in claim 1 by stating multiple passages from the specification.  For example, the Applicant states that “while in the present application, a comparison is made between the first operating strategy (predicted) and a second operating strategy (current) of the same vehicle (i.e., the current vehicle) to determine the status adjustment modes of executing mechanisms of the vehicle”.   In response, the Examiner has examined claim 1 with respect to the limitations recited in claim 1.  Golov at [0043] discloses how stored data is updated by way of an updated configuration to adjust, control, or change the operating status of the current vehicle.  Golov at [0054-0055] further discloses use of a machine learning model which may be trained and/or otherwise used to configure a vehicle based on pattern matching using prior patterns of sensor inputs or other data.  Examiner maps the adjustment and/or machine learning training, based on the received data, which results in a change of operating status to the recited processing, determining, and adjusting steps of claim 1.
 The Applicant states that “Muller fails to remedy the above deficiencies of Golov”.  The Applicant further states that claim 1 has inventiveness over the combination of Golov and Muller.  The Examiner submits that Golov teaches all the 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to one or more abstract ideas without significantly more. 
Independent claim 1 recites a method for controlling an autonomous vehicle, comprising: determining current vehicle status information, road condition information and environment information of a road on which the vehicle runs according to data collected by vehicle sensors; processing the current vehicle status information, the road condition information and the environment information according to a preset control strategy model to generate a first operating strategy of the vehicle within a preset time period; determining status adjustment modes of executing mechanisms for autonomously controlling the vehicle according to the first operating strategy within the preset time period and a current second operating strategy of the vehicle; and adjusting 
Claim 1 recites a method, which is in the process category of the four statutory categories.  The claim as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the recited limitations in the mind but for the recitation of generic components.  Nothing in the claim precludes each of the steps performed by each of these units from practically being performed in the human mind.  The steps may be described as mere data gathering and mental analysis in conjunction with an abstract idea.  
But for the vehicle sensors, the determining of current vehicle status information, road condition information and environment information of a road on which the vehicle runs according to data collected may be performed in the human mind.  The foregoing step is equivalent to a person gathering and inputting information into his mind regarding a status of a vehicle, road conditions, and environment information.  The processing of the current vehicle status information, the road condition information and the environment information according to a preset control strategy model to generate a first operating strategy of the vehicle within a preset time period may be performed in one’s mind.  The foregoing step is equivalent to a person analyzing the status of his vehicle along with road conditions and environment information according to preset decisions for determining how he plans to operate the vehicle.  The determining of 
The mere nominal recitation of vehicle sensors used for data gathering purposes does not take the claim limitations out of the mental processes grouping.  The claim limitations do not require any particular level of accuracy or precision, so nothing in the claim elements preclude these processes from practically being performed in the mind. 
This judicial exception is not integrated into a practical application because each of the limitations are recited at a high level of generality.  There is nothing implemented to technologically improve the functionality of what is recited in claim 1.  The judicial exception does not recite additional elements that are sufficient to amount to significantly more.  The limitations of the claim do not integrate the abstract idea into a practical application.

Claims 2-8 are rejected as ineligible subject matter under 35 U.S.C. 101 because these claims fall into the mental processes grouping as each of them depends on independent claim 1 and the additional limitations recited in each of these claims do not integrate the abstract idea into a practical application. 
Independent claim 9 includes the same limitations as recited in claim 1, except that it claims a computer device which carries out the steps performed by the process recited in independent claim 1.  The same argument as stated above for claim 1 applies to independent claim 9 because claim 9 covers the same mental functions recited in claim 1.  Claim 9 recites nothing more than limitations of mental functions without significantly more and is rejected as ineligible subject matter under 35 U.S.C. 101 for the same reasons as stated in claim 1.
Claims 10-15 are rejected as ineligible subject matter under 35 U.S.C. 101 because these claims fall into the mental processes grouping as each of them depends on independent claim 10 and the additional limitations recited in each of these claims do not integrate the abstract idea into a practical application. 
Independent claim 16 includes the same limitations as recited in claim 1, except that it claims a non-transitory computer-readable storage medium which carries out the 
Claims 17-20 are rejected as ineligible subject matter under 35 U.S.C. 101 because these claims fall into the mental processes grouping as each of them depends on independent claim 16 and the additional limitations recited in each of these claims do not integrate the abstract idea into a practical application. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 2, 6, 10, 14, and 17 are rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement.  Each of these claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
Applicant is requested to provide evidence from the specification to support any amended claim.  Applicant has not pointed out where the amended claim is supported, nor does there appear to be a written description of the claim limitation:  “predicting a running track of the vehicle in the road model according to the first operating strategy within the preset time period and the model parameter of the vehicle” in each of claims 2, 10, and 17.  
Claim 6 depends on claim 2.   Since claim 6 fails to resolve the deficiencies of claim 2, it is also rejected under 35 U.S.C. 112(a), first paragraph, for the same reasons as stated above.  Since claim 6 depends on claim 2, an examination of this claim under prior art will not be performed at this time.
Claim 14 depends on claim 10.  Since claim 14 fails to resolve the deficiencies of claim 10, it is also rejected under 35 U.S.C. 112(a), first paragraph, for the same reasons as stated above.  Since claim 14 depends on claim 10, an examination of this claim under prior art will not be performed at this time.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 5, 9, 13, 16, and 20 are rejected under 35 U.S.C. 102 (a)(2) as being unpatentable over Golov (US 2019/0382029).
 Regarding claim 1, Golov teaches a vehicle controlling method for controlling an autonomous vehicle, comprising: determining current vehicle status information, road condition information and environment information of a road on which the vehicle runs according to data collected by vehicle sensors; (see Golov at [0034] which discloses that the current vehicle is, for example, a manually-driven vehicle or an autonomous vehicle; see Golov at [0034] which further discloses data being received from each of the vehicles such as data regarding braking events; Examiner maps the 
processing the current vehicle status information, the road condition information and the environment information according to a preset control strategy model to generate a first operating strategy of the vehicle within a preset time period; [see Golov at [0040] which discloses that in one embodiment, in response to identifying an unsafe location, at least one action is performed.  For example, a communication can be sent to a current vehicle that identifies the location.  Golov at [0041] further discloses that the current vehicle can be controlled during operation so as to avoid any unsafe locations that are determined from the braking event data.  Golov at [0042] further discloses that a fallen tree may be detected within a predetermined time of the occurrence of a braking event.  Golov at [0043] discloses that data received from a current vehicle traveling at or near this same location is compared to data stored in the 
determining status adjustment modes of executing mechanisms for autonomously controlling the vehicle according to the first operating strategy within the preset time period and a current second operating strategy of the vehicle; (see Golov at [0043] which discloses that for example, it may be determined that the current vehicle should begin braking at least a predetermined distance or time prior to reaching a location that has been identified as unsafe; Examiner maps the earlier braking at the at least predetermined distance as the status adjustment mode of the vehicle.  Also, see Golov at [0047] which discloses that in response identifying an unsafe location (e.g., as determined based on pattern recognition using braking event data), a server can perform one or more actions.  Also see Golov at [0054-0055] which discloses use of a machine learning model which is trained and/or otherwise used to configure a vehicle based on pattern matching using prior patterns of sensor inputs or other data.  Golov at 
and adjusting the first operating strategy when the status adjustment mode of at least one executing mechanism does not meet a preset condition (see Golov at [0048] which discloses that in response to receiving a communication from a server, a current vehicle can switch off its autonomous driving mode, use a backup system, and/or activate a braking system to stop the vehicle.  Examiner notes that switching off its autonomous driving mode in the presence of a braking event and the detection of an unsafe condition, such as a fallen tree, may correspond to a situation which does not meet a preset condition, for example.)
Independent claim 9 recites a computer device that is configured to perform the steps recited in method claim 1.  The cited portions of Golov used in the rejection of claim 1 teach the steps recited in the computer device of claim 9.  Therefore, claim 9 is rejected under the same rationale as stated for claim 1 above.
Independent claim 16 recites a non-transitory computer-readable storage medium that is configured to perform the steps recited in method claim 1.  The cited portions of Golov used in the rejection of claim 1 teach the steps recited in the non-transitory computer-readable storage medium of claim 16.  Therefore, claim 16 is rejected under the same rationale as stated for claim 1 above.

collecting vehicle status information, the road condition information, the environment information, and vehicle running status when the vehicle is in a manual driving mode; and adjusting the preset control strategy model according to the vehicle status information, the road condition information, the environment information, and the vehicle running status (see Golov at [0034] which discloses that the current vehicle is, for example, a manually-driven vehicle; further see Golov at [0070] which discloses that sensor data 103 can be collected in addition to map data 160.  Sensor data 103 can be, for example, provided by the current vehicle 111 and/or prior vehicles 113 (e.g., sensor data 103 may be for data other than object data, such as temperature, acceleration, audio, etc.).  Sensor data 103 can be used in combination with map data 160 and/or other new data received from current vehicle 111 to perform an analysis of received data (including received braking event data).  In some cases, some or all of the foregoing data can be used to train artificial neural network model 119.  Additionally, in some cases, an output from artificial neural network model 119 can be used as part of making a determination of an unsafe location.  Examiner notes that training an artificial neural network model corresponds to adjusting the preset control strategy model based on the data collected.)
Claim 13 recites a computer device that is configured to perform the steps recited in method claim 5.  The cited portions of Golov used in the rejection of claim 5 
Claim 20 recites a non-transitory computer-readable storage medium that is configured to perform the steps recited in method claim 5.  The cited portions of Golov used in the rejection of claim 5 teach the steps recited in the non-transitory computer-readable storage medium of claim 20.  Therefore, claim 20 is rejected under the same rationale as stated for claim 5 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-4, 7-8, 11-12, 15, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Golov (US 2019/0382029) in view of Muller et al. (US 2019/0384303).
Regarding claim 3, Golov teaches the vehicle controlling method according to claim 1, further comprising: 
sending the first operating strategy, the current vehicle status information, the road condition information and the environment information to a server [when the score of the first operating strategy is less than a first threshold], so that the server updates the control strategy model, after determining the status adjustment modes of the executing mechanisms of the vehicle (see Golov at [0044] which discloses that a cloud service receives braking event data from numerous vehicles.  Also, see Golov at [0045] which discloses that in addition to braking event data, vehicles may send other data such as data regarding the location of physical objects detected by vehicles.  These 
Golov does not expressly disclose determining a score of the first operating strategy based on the status adjustment modes of the executing mechanisms of the vehicle, and the score of the first operating strategy being less than a first threshold, which in a related art, Muller teaches (see Muller at [0051] which discloses machine learning model(s) that are trained to output validity scores, and that threshold confidence scores may be generated based on iterations of each machine learning model using newly updated data.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine a score for an operating strategy based on status adjustment modes of an executing mechanism of a vehicle, as taught by Muller.  
One would have been motivated to make such a modification to allow a user to associate a confidence score for an iteration of a machine learning model, as suggested by Muller at [0051].  
Claim 11 recites a computer device that is configured to perform the steps recited in method claim 3.  The cited portions of Golov and Muller used in the rejection 
Claim 18 recites a non-transitory computer-readable storage medium that is configured to perform the steps recited in method claim 3.  The cited portions of Golov and Muller used in the rejection of claim 3 teach the steps recited in the non-transitory computer-readable storage medium of claim 18.  Therefore, claim 18 is rejected under the same rationale as stated for claim 3 above.

Regarding claim 4, the modified Golov teaches the vehicle controlling method according to claim 3, further comprising: controlling the vehicle to exit an autonomous driving mode when the score of the first operating strategy is less than a second threshold, after determining the score of the first operating strategy (see Golov at [0047] which discloses that the server can take corrective actions, such as terminating an autonomous navigation mode.  Also, see Golov at [0048] which discloses that in response to receiving communication from a server, a current vehicle can switch off its autonomous driving mode.  Also, see Muller at [0051] which discloses the use of machine learning models which may be trained to iteratively output a plurality of validity scores as the machine learning models are continuously updated with new data.  Muller, at [0051] further discloses that a threshold confidence score may be used to determine whether a trajectory point is valid or invalid.  Examiner notes that a plurality 
Claim 12 recites a computer device that is configured to perform the steps recited in method claim 4.  The cited portions of Golov and Muller used in the rejection of claim 4 teach the steps recited in the computer device of claim 12.  Therefore, claim 12 is rejected under the same rationale as stated for claim 4 above.
Claim 19 recites a non-transitory computer-readable storage medium that is configured to perform the steps recited in method claim 4.  The cited portions of Golov and Muller used in the rejection of claim 4 teach the steps recited in the non-transitory computer-readable storage medium of claim 19.  Therefore, claim 19 is rejected under the same rationale as stated for claim 4 above.

Regarding claim 7, the modified Golov teaches the vehicle controlling method according to claim 3, further comprising: collecting vehicle status information, the road condition information, the environment information, and vehicle running status when the vehicle is in a manual driving mode; and adjusting the preset control strategy model according to the vehicle status information, the road condition information, the environment information, and the vehicle running status (see Golov at [0034] which discloses that the current vehicle is, for example, a manually-driven vehicle or an autonomous vehicle; further see Golov at [0070] which discloses that sensor data 103 
Claim 15 recites a computer device that is configured to perform the steps recited in method claim 7.  The cited portions of Golov used in the rejection of claim 7 teach the steps recited in the computer device of claim 15.  Therefore, claim 15 is rejected under the same rationale as stated for claim 7 above.

Regarding claim 8, the modified Golov teaches the vehicle controlling method according to claim 4, further comprising: collecting vehicle status information, the road condition information, the environment information, and vehicle running status when the vehicle is in a manual driving mode; and adjusting the preset control strategy model according to the vehicle status information, the road condition information, the environment information, and the vehicle running status (see Golov at [0034] which discloses that the current vehicle is, for example, a manually-driven vehicle or an autonomous vehicle; further see Golov at [0070] which discloses that sensor data 103 can be collected in addition to map data 160. Sensor data 103 can be, for example, provided by the current vehicle 111 and/or prior vehicles 113 (e.g., sensor data 103 may be for data other than object data, such as temperature, acceleration, audio, etc.).  Sensor data 103 can be used in combination with map data 160 and/or other new data received from current vehicle 111 to perform an analysis of received data (including received braking event data).  In some cases, some or all of the foregoing data can be used to train artificial neural network model 119.  Additionally, in some cases, an output from artificial neural network model 119 can be used as part of making a determination of an unsafe location.  Examiner notes that training an artificial neural network model corresponds to adjusting the preset control strategy model based on the data collected.)



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY RHEE whose telephone number is 313-446-6593.  The examiner can normally be reached on 8:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.R./Examiner, Art Unit 3661

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661